DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/08/2021 and 03/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 6, 11, and dependent claim 12 recite:
acquiring a plurality of candidate topic concepts based on a query;
performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts; and
filtering the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out a topic concept corresponding to a target part-of-speech sequence among the plurality of candidate topic concepts, wherein one of (i) a proportion of accurate topic concepts in the target part-of-speech sequence is lower than or equal to a first preset threshold, and (ii) a proportion of inaccurate topic concepts in the target part-of-speech sequence is higher than or equal to a second preset threshold. 

The limitations of “acquiring…”, “performing…”, “filtering…” as drafted cover a human organizing of activities. More specifically, a human based on: data (e.g., text) received from another human (e.g., user); dividing said text into smaller units (e.g., words) representing different topics and identifying/categorizing each word (e.g., noun, verb, etc.) to create a list of the words with their respective categories; and filtering (e.g., adding, removing, etc) some of the words according to how accurate or similar they are with respect to a target topic and preset threshold.
This judicial exception is not integrated into a practical application because for example: in [0083] of the as filed specification, “As shown in Fig. 11, it is a block diagram showing an electronic equipment for realizing a method for mining a topic concept according to an embodiment of the present disclosure. The electronic equipment is intended to represent various forms of digital computers, such as laptop computers, desktop computers, workstations, personal digital assistants, servers, blade servers, mainframe computers, and other suitable computers.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
With respect to claims 2 and 6, the claims recite:
tagging a part of topic concepts among the plurality of candidate topic concepts, to obtain a tagging result, the tagging result indicating whether each topic concept in the part of topic concepts is accurate, and a part-of-speech sequence of the part of topic concepts including the part-of-speech sequence of the plurality of candidate topic concepts; and
counting one of (i) a proportion of the accurate topic concepts and (ii) a proportion of the inaccurate topic concepts, in each target part-of-speech sequence according to the tagging result.

The claims relate to an action. This reads on a human labeling words and comparing said words with a list of candidate topic words and assigning an accuracy value/metric; and considering accurate/inaccurate words from the comparison in each word from the list. No additional limitations are present. 	
With respect to claims 3 and 8, the claim recites:
performing word segmentation on a first query to obtain a first word segmentation result;
performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query; and
determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result, wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts.

The claims relate to an action. This reads on a human diving words from a query (e.g., text) received from another human; dividing words from a multimedia content (e.g., text, video, image, etc) which is related with the previously mentioned query; and determining a topic concept (e.g., word, phrase, etc.) related to both the previously mentioned division of words and wherein the word appears frequently in both the query and multimedia content. No additional limitations are present. 	
With respect to claim 4 and 9, the claim recites:
wherein the first candidate topic concept is a longest one among a plurality of continuous contents, the plurality of continuous contents being a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia.

The claims relate to an action. This reads on a human determining a word (e.g., candidate topic concept) that frequently appears in both the query (e.g., text) and the multimedia content (e.g., text, video, image, etc). No additional limitations are present. 	
With respect to claims 5 and 10, the claim recites:
deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts.

The claims relate to an action. This reads on a human removing words from a list of words (i.e., candidate topic concepts) to meet a known predefined criteria (i.e., template) for accuracy/inaccuracy of words. No additional limitations are present. 	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are: 
Claim 6: “an acquisition module,” “a word segmentation module,” “a filter module.”
Claim 7: “a tagging module,” “a statistics module.”
Claim 8: “a first word segmentation unit,” “a second word segmentation unit,” “a determining unit.”
Claim 9: same limitations as in claim 8 (dependency).
Claim 10: “a deletion module.”
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yongzheng et al. (US 20150317303 A1; hereinafter referred to as Zhang et al.) and further in view of WACHOLDER; FAYE PENINA (WO 0010100 A1; hereinafter referred to as Wacholder).

As to independent claim 1, Zhang et al., teach:
A method for mining a topic concept (see ¶ [0002]: “The disclosed embodiments relate to topic mining”), the method comprising:
acquiring a plurality of candidate topic concepts based on a query (see ¶ [0018 and 0022]: “[0018] […] The content items may be obtained from a set of users (e.g., user 1 104, user x 106) […]. [0022] […] As described in further detail below with respect to FIG. 2, topic-mining system 102 may use the POS tags and one or more POS tagging patterns to obtain a set of candidate topics 116 for the set of content items, which is further processed into a set of topics 120 for the content items. […] [0027] For example, a verb phrase followed by a noun phrase may be matched to text such as “merge my accounts” or “merge other accounts,” with POS sequences of “merge/VBP my/PRP$ accounts/NN” and “merge/VBP other/JJ accounts/NN,” respectively, to obtain a candidate topic of “merge accounts.” Here, the set of candidate topics for the set of content items are interpreted as analogous to the candidate topic concepts. Also, an example of a query and candidate topic acquired are provided as “merge my accounts” and “merge accounts”, respectively.);
filtering the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out a topic concept corresponding to a target part-of-speech sequence among the plurality of candidate topic concepts, wherein one of (i) a proportion of accurate topic concepts in the target part-of-speech sequence is lower than or equal to a first preset threshold, and (ii) a proportion of inaccurate topic concepts in the target part-of-speech sequence is higher than or equal to a second preset threshold  (see Fig. 2, elements: -204 (matching apparatus), 212 and 214 (candidate topics (outputs of the matching apparatus an input to the cleaning apparatus), 206 (cleaning apparatus), 226 and 228 (cleaned candidate topics (outputs of the cleaning apparatus an input to the extraction apparatus), 208 (extraction apparatus) 216 (filter)- and ¶ [0032]: “Finally, extraction apparatus 208 may use a filter 216 to extract a set of topics (e.g., topic 1 230, topic y 232) from the cleaned candidate topics. For example, extraction apparatus 208 may use metrics such as term frequency (TF), document frequency (DF), and/or term frequency-inverse document frequency (tf-idf) to filter the cleaned candidate topics so that a pre-specified number of cleaned candidate topics with the best metrics and/or with metrics above or below a pre-specified threshold are included in the topics.” Here, as can be seen in Fig. 2, the filtering is based in POS sequences, which are associated by means of the tagging apparatus (202), matching apparatus (204), and the cleaning apparatus (206). Also, the accuracy of topic concepts is interpreted to be analogous to best metrics.).
However, Zhang et al. do not explicitly teach:
performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts.
Wacholder does teach: 
performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts  (see  Fig. 2, -elements: 190 (parser), 164 (POS)- and page 12, line 15-18; page 14, lines 9-20 and page 15, lines 1-19: “As shown in FIG. 2, the LinkIT computer program 100 includes a pre-processor 120 for tagging text input with POS tags, which can be any publicly available part-of-speech tagger. […] The LinkIT computer program 100 for implementing the method of the present invention further includes code 160 for extracting from a document a list of simplex ΝP's representing candidate significant topics of the document. […] Each time the parser 190 is called, the parser 190 returns a simplex ΝP and any text between the previous simplex ΝP and the current ΝP. In addition, a value is returned that indicates which regular expression matched the simplex ΝP. […] If no end-of-file is returned by the parser 190 as determined by decision block 162, the extraction code interprets the POS code 164 provided by the pre-processor that corresponds to the current simplex NP. The extractor then determines via block 166 whether the simplex NP is a "normal" simplex NP, or whether the simplex NP is a "special" simplex NP. If the current simplex NP is a "normal" simplex NP, the current simplex NP and associated information is stored in computer memory. Associated information includes, for example, any information about the individual words or NP's extracted from the POS tags or the document itself including the location within the document.” Here, it is interpreted that the parser (190) is performing the word segmentation which is eventually inputted to the POS (164).).
Zhang et al. and Wacholder are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. to incorporate the teachings of Wacholder of performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts   which provides the benefit of identifying significant topics in a document (page 13, lines 9-13 of Wacholder).

As to independent claim 6, Zhang et al. in combination with Wacholder teach the limitations as in claim 1, above.
Zhang et al. further teach:
 A device for mining a topic concept, the device comprising:
an acquisition module configured to [perform limitations as in claim 1] (see ¶ [0018 and 0022] citations as in claim 1);
a filter module configured to [perform limitations as in claim 1] (see Fig. 2, elements: -204 (matching apparatus), 212 and 214 (candidate topics (outputs of the matching apparatus an input to the cleaning apparatus), 206 (cleaning apparatus), 226 and 228 (cleaned candidate topics (outputs of the cleaning apparatus an input to the extraction apparatus), 208 (extraction apparatus) 216 (filter)- and ¶ [0032] citation as in claim 1); and

Wacholder further teaches:
a word segmentation module configured to [perform limitations as in claim 1] (see  Fig. 2, -elements: 190 (parser), 164 (POS)- and page 12, line 15-18; page 14, lines 9-20 and page 15, lines 1-19citations as in claim 1).
Zhang et al. and Wacholder are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. to incorporate the teachings of Wacholder of performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts   which provides the benefit of identifying significant topics in a document (page 13, lines 9-13 of Wacholder).

As to independent claim 11, Zhang et al. in combination with Wacholder teach the limitations as in claim 1, above.
Zhang et al. further teach:
An electronic equipment comprising:
at least one processor  (see Fig. 4 and ¶ [0043] of Zhang et al.: “FIG. 4 shows a computer system 400 in accordance with the disclosed embodiments. Computer system 400 includes a processor 402, memory 404, storage 406, and/or other components found in electronic computing devices.”); and
a memory communicatively connected with the at least one processor, the memory storing a program instructions for mining a topic concept, wherein the processor is configured to execute the program instructions (see Fig. 4 and ¶ [0043] of Zhang et al. citation as in previous limitation)to: 
acquire a plurality of candidate topic concepts based on a query (see ¶ [0018 and 0022] of Zhang et al. citations as in claim 1);
filter the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out a topic concept corresponding to a target part-of-speech sequence among the plurality of candidate topic concepts, wherein one of (i) a proportion of accurate topic concepts in the target part-of-speech sequence is lower than or equal to a first preset threshold, and (ii) a proportion of inaccurate topic concepts in the target part-of-speech sequence is higher than or equal to a second preset threshold (see Fig. 2, elements: -204 (matching apparatus), 212 and 214 (candidate topics (outputs of the matching apparatus an input to the cleaning apparatus), 206 (cleaning apparatus), 226 and 228 (cleaned candidate topics (outputs of the cleaning apparatus an input to the extraction apparatus), 208 (extraction apparatus) 216 (filter)- and ¶ [0032] of Zhang et al. citations as in claim 1) 



Wacholder further teaches:
perform word segmentation on the plurality of candidate topic concepts and perform part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts (see  Fig. 2, -elements: 190 (parser), 164 (POS)- and page 12, line 15-18; page 13, lines 17-20; and page 14, lines 9-11 of Wacholder citations as in claim 1).
Zhang et al. and Wacholder are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. to incorporate the teachings of Wacholder of performing word segmentation on the plurality of candidate topic concepts and performing part-of-speech tagging on words obtained after performing the word segmentation, to obtain a part-of-speech sequence of each of the plurality of candidate topic concepts   which provides the benefit of identifying significant topics in a document (page 13, lines 9-13 of Wacholder).

Regarding claim 12, Zhang et al. in combination with Wacholder teach the limitations as in claim 1, above.
Zhang et al. further teach:
wherein the method is performed by a computer that executes program instructions stored on a non-transitory computer-readable storage medium  (see ¶ [0015]: “The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer-readable storage medium as described above. When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium.”).

Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yongzheng et al. (US 20150317303 A1; hereinafter referred to as Zhang et al.) and WACHOLDER; FAYE PENINA (WO 0010100 A1; hereinafter referred to as Wacholder) as applied in claims 1, 6, and 11 above and further in view of Schabes; Yves  et al. (US 5537317 A; hereinafter referred to as Schabes et al.).

Regarding claim 2, Zhang et al. in combination with Wacholder teach the limitations as in claim 1, above.
Zhang et al. further teach:
before the filtering the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out the topic concept corresponding to the target part-of-speech sequence among the plurality of candidate topic concepts (see Fig. 2, elements: -204 (matching apparatus), 212 and 214 (candidate topics (outputs of the matching apparatus an input to the cleaning apparatus), 206 (cleaning apparatus), 226 and 228 (cleaned candidate topics (outputs of the cleaning apparatus an input to the extraction apparatus), 208 (extraction apparatus) 216 (filter)- and ¶ [0032] citations as in claim 1. Here, the following limitations are interpreted to be performed before the extraction apparatus (208) (i.e., filtering) as seen in Fig. 2.), the method further comprising:
tagging a part of topic concepts among the plurality of candidate topic concepts, to obtain a tagging result, (see Fig. 2 and ¶ [0024 and 0033]: “[0024] Tagging apparatus 202 may obtain a set of content items from content repository 134 and generate a set of POS tags (e.g., POS tag 1 222, POS tag m 224) for lexical items (e.g., lexical item 1 218, lexical item m 220) in each content item (e.g., article, post, comment, response, complaint, discussion, sentence, document, etc.). For example, tagging apparatus 202 may use NLP techniques such as the Viterbi technique, the Brill tagger, a constraint grammar, and/or the Baum-Welch technique to convert the sentence “I went to Washington park yesterday” into a POS sequence of “I/PRP went/VBD to/TO Washington/NNP park/NN yesterday/NN./.” [0033] By using NLP techniques and POS tagging patterns 210 to generate and merge candidate topics for content items, the system of FIG. 2 may mitigate the generation of overlapping topics associated with metric-based topic mining. At the same time, the efficient execution of tagging apparatus 202, matching apparatus 204, cleaning apparatus 206, and extraction apparatus 208 may allow the system to scale to data set of different sizes and/or domains.” 
From Fig. 2: relevant elements/element equivalence interpretation: 
202 - tagging apparatus; 
222,224 - POS Tag; 
218,220 - part of topic concept: lexical items;
204: accuracy: matching apparatus; 
210: tagging result: POS tagging patterns which are associated with candidate topics 212, 214. 
212,214: POS sequence of the part of topic concepts: candidate topics (output of matching apparatus based in the POS tagging pattern which is based in the lexical items (i.e., part of topic concepts)); and 
counting one of (i) a proportion of the accurate topic concepts (see ¶ [0028, 0031]: “[0028] After the candidate topics are generated by matching apparatus 204, cleaning apparatus 206 may clean the candidate topics to generate a smaller set of cleaned candidate topics (e.g., cleaned candidate topic 1 226, cleaned candidate topic x 228). To clean the candidate topics, cleaning apparatus 206 may performing stemming of the candidate topics. For example, stemming of inflected words in the candidate topics may transform three candidate topics of “view profile,” “view profiles,” and “viewed profile” into the same cleaned candidate topic of “view profile.” During stemming-related merging of candidate topics, words that appear most frequently among the inflected words (e.g., “view” and “profile”) may be selected for inclusion in the final cleaned candidate topic (e.g., “view profile”). [0031] Cleaning apparatus 206 may further clean the candidate topics by merging synonyms and/or semantically related lexical items in the set of candidate topics. For example, cleaning apparatus 206 may use a domain-specific synonym dictionary to match synonyms such as “email address” and “email account” and merge the synonyms into a common topic. Cleaning apparatus 206 may similarly use a lexical database to relate and/or merge semantically related words such as “link,” “connection,” “association,” “partnership,” and “relationship.” Here, the method is interpreted to be taking into account a part of (counting one of a proportion) the candidate topics outputted by the matching apparatus into the cleaning apparatus; where these are matched based on for example synonyms (associated with accuracy).).

However, Zhang et al. in combination with Wacholder do not explicitly teach:
the tagging result indicating whether each topic concept in the part of topic concepts is accurate concepts.
Schabes et al. do teach:
the tagging result indicating whether each topic concept in the part of topic concepts is accurate concepts (see Col. 3, line 63: “In summary, in a grammar checking system in which a sentence is first tagged as to parts of speech, the probability of the sequence of the parts of speech being correct is utilized to correct improper use of troublesome words especially those identical sounding words which are spelled differently. The system corrects word usage based not on the probability of the entire sentence being correct but rather on the probability of the sequence of the parts of speech being correct.” Here, the interpretation is based on lexical items (i.e., words) from previous interpretations in claim 1, being interpreted as part of topic concepts, where topic concepts are interpreted as sentence, phrase, etc.), 
Zhang et al. in combination with Wacholder and Schabes et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Schabes et al. of the tagging result indicating whether each topic concept in the part of topic concepts is accurate concepts which provides the benefit of improving the accuracy of the words suggested by the system (Col. 19, lines 13-20 of Schabes et al.).

Regarding claim 7, Zhang et al. in combination with Wacholder teach the limitations as in claim 6, above. 
Zhang et al. further teaches:
a tagging module configured to tag a part of topic concepts among the plurality of candidate topic concepts, to obtain a tagging result,  (see Fig. 2 and ¶ [0024 and 0033] citations as in claim 2)
a statistics module configured to count one of (i) a proportion of the accurate topic concepts (see ¶ [0028, 0031] citations as in claim 2 and ¶ [0017]: “The disclosed embodiments provide a method, system and apparatus for processing data. More specifically, the disclosed embodiments provide a method and system for performing topic mining of unstructured data using natural language processing (NLP). For example, NLP techniques may be used to identify a number of topics in a large set of documents and/or other text-based data without manually reviewing or labeling the data or training a statistical model to extract topics from the data.”).
However, Zhang et al. in combination with Wacholder do not explicitly teach:
the tagging result indicating whether each topic concept in the part of topic concepts is accurate concepts.
Schabes et al. does teach:
Zhang et al. in combination with Wacholder and Schabes et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Schabes et al. of the tagging result indicating whether each topic concept in the part of topic concepts is accurate concepts which provides the benefit of improving the accuracy of the words suggested by the system (Col. 19, lines 13-20 of Schabes et al.).

Claim 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yongzheng et al. (US 20150317303 A1; hereinafter referred to as Zhang et al.) and WACHOLDER; FAYE PENINA (WO 0010100 A1; hereinafter referred to as Wacholder) as applied in claims 1, 6, and 11 above and further in view of HIROSHIMA NOBUAKI (JP 2012243129 A; hereinafter referred to as Nobuaki et al.).

Regarding claim 3, Zhang et al. in combination with Wacholder teach the limitations as in claim 1, above.
However, Zhang et al. in combination with Wacholder do not explicitly teach:
the acquiring the plurality of candidate topic concepts based on the query further comprising:
performing word segmentation on a first query to obtain a first word segmentation result;
performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query; and
determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result, 
wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts.

Nobuaki et al. does teach:
the acquiring the plurality of candidate topic concepts based on the query further comprising:
performing word segmentation on a first query to obtain a first word segmentation result  (see page 2, paragraphs 3-5: The topic word candidate extraction unit 14 extracts, from the document acquired by the document acquisition unit 12, topic word candidates that are topic word candidates for assisting the user in grasping the search result. Specifically, the search result document is divided into lexical characters (characters, words, or phrases), a division component is generated with each lexical component at the beginning and the end of the document […] The topic word candidates are extracted based on the number of matching words from the beginning of the adjacent divided components of the arranged divided components.  […] More specifically, first, a divided component starting from each word of the search result document is generated.” Here, the first word segmentation result is interpreted as the division of search result as lexical characters (i.e., characters, words, etc.).);
performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query  (see page 2, paragraph 4: “More specifically, first, a divided component starting from each word of the search result document is generated. Here, a word is used as a lexical word. The lexical phrase is not limited to a word, and may be a letter or a phrase such as a noun phrase. When a word is used as a lexical word, each sentence contained in the document needs to be divided into words. Therefore, a morphological analysis is performed on the obtained document using a conventionally known morphological analysis technique to divide the word into words. To do. Then, a divided component starting from each word and ending at the end of the document is generated.” Here, the second word segmentation result is interpreted as the division of sentences into words for the whole document as a result of using a word as a lexical word (resulting from the first word segmentation).”); and
determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result (see page 2, paragraph 3-5: “The topic word candidate extraction unit 14 extracts, from the document acquired by the document acquisition unit 12, topic word candidates that are topic word candidates for assisting the user in grasping the search result. Specifically, the search result document is divided into lexical characters (characters, words, or phrases), a division component is generated with each lexical component at the beginning and the end of the document […] The topic word candidates are extracted based on the number of matching words from the beginning of the adjacent divided components of the arranged divided components. […] When a word is used as a lexical word, each sentence contained in the document needs to be divided into words. Therefore, a morphological analysis is performed on the obtained document using a conventionally known morphological analysis technique to divide the word into words. […] When N sentences having the number of matching words equal to or greater than M are consecutive, the frequency of the noun phrase is determined as N + 1. If this frequency N + 1 is the threshold above T .sub.1, it extracts the noun phrase as the topic word candidates. Here, the matching words are interpreted to be associated with the topic word candidates from the first word segmentation result and the N sentences are interpreted to be associated with the second word segmentation result), 
wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts  (see page 2, paragraph 5, 12, and 14: “For example, when a noun phrase having a length M (noun phrase having the number of words M) having a frequency equal to or greater than the threshold value T .sub.1 is extracted as a topic word candidate, the noun phrase having a length M starts from the top of the arranged divided component set. Is searched for, and the number of sentences having the number of matching words equal to or greater than M is counted for the divided components after the divided component. When N sentences having the number of matching words equal to or greater than M are consecutive, the frequency of the noun phrase is determined as N + 1. If this frequency N + 1 is the threshold above T .sub.1, it extracts the noun phrase as the topic word candidates. […]   Next, in step 102, the document acquired in step 100 is subjected to morphological analysis and divided into words, […] Next, in step 106, the frequency of a noun phrase of length M is obtained. For example, in FIG. 5, when obtaining the frequency of the word number 2 noun phrase “AAA festival”, first, “AAA festival” appears in the divided component of the divided component number 10, so the next divided component is examined. . Since the divided component number 11 has two or more matching words, the next divided component is examined. If this is repeated, the number of matching words up to the division component number 32 is 2 or more, and the division components having the number of matching words of 2 or more are 22 consecutive components after the division component number 10; "Is 23.” Here, it is interpreted that the “AAA festival” represents a divided component associated with the first word segmentation result and the repetition of obtaining the frequency in the example explain about Fig. 5 in divided components 10 and 11 are interpreted to be associated with the N sentences associated with the second word segmentation component.).
Zhang et al. in combination with Wacholder and Nobuaki et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language/text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Nobuaki et al. of performing word segmentation on a first query to obtain a first word segmentation result; performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query; and determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result, wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts which provides the benefit of acquiring a topic word which places importance on whether or not the topic word is relevant to specific information  (see abstract of Nobuaki et al.).

Regarding claim 8, Zhang et al. in combination with Wacholder and Nobuaki et al. teach the limitations as in claim 3, above.
Nobuaki et al. further teach:
a first word segmentation unit configured to [perform limitations as in claim 3] (see page 2, paragraphs 3-5 citation as in claim 3);
a second word segmentation unit configured to [perform limitations as in claim 3] (see page 2, paragraph 4 citation as in claim 3); and
a determining unit configured to [perform limitations as in claim 3] (see page 2, paragraph 5 citation as in claim 3).
Zhang et al. in combination with Wacholder and Nobuaki et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language/text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Nobuaki et al. of performing word segmentation on a first query to obtain a first word segmentation result; performing word segmentation on a first multimedia content to obtain a second word segmentation result, wherein the first multimedia content is a multimedia content hit by searching the first query; and determining a first candidate topic concept according to the first word segmentation result and the second word segmentation result, wherein the first candidate topic concept is a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content, and the first candidate topic concept is one of the plurality of candidate topic concepts which provides the benefit of acquiring a topic word which places importance on whether or not the topic word is relevant to specific information  (see abstract of Nobuaki et al.).

Regarding claim 4 and 9, Zhang et al. in combination with Wacholder and Nobuaki et al. teach the limitations as in claims 3 and 8, above.
Nobuaki et al. further teach:
wherein the first candidate topic concept is a longest one among a plurality of continuous contents, the plurality of continuous contents being a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content (see page 2, paragraph 5, 12, and 14: “For example, when a noun phrase having a length M (noun phrase having the number of words M) having a frequency equal to or greater than the threshold value T .sub.1 is extracted as a topic word candidate, the noun phrase having a length M starts from the top of the arranged divided component set. Is searched for, and the number of sentences having the number of matching words equal to or greater than M is counted for the divided components after the divided component. When N sentences having the number of matching words equal to or greater than M are consecutive, the frequency of the noun phrase is determined as N + 1. If this frequency N + 1 is the threshold above T .sub.1, it extracts the noun phrase as the topic word candidates. […]   Next, in step 102, the document acquired in step 100 is subjected to morphological analysis and divided into words, […] Next, in step 106, the frequency of a noun phrase of length M is obtained. For example, in FIG. 5, when obtaining the frequency of the word number 2 noun phrase “AAA festival”, first, “AAA festival” appears in the divided component of the divided component number 10, so the next divided component is examined. . Since the divided component number 11 has two or more matching words, the next divided component is examined. If this is repeated, the number of matching words up to the division component number 32 is 2 or more, and the division components having the number of matching words of 2 or more are 22 consecutive components after the division component number 10; "Is 23.” Here, it is interpreted that the “AAA festival” represents a divided component associated with the first word segmentation result and the repetition of obtaining the frequency in the example explain about Fig. 5 in divided components 10 and 11 are interpreted to be associated with the N, N+1 sentences associated with the second word segmentation component and the greater than M consecutive matching words are associated is associated with the longest of continuous concepts.).
Zhang et al. in combination with Wacholder and Nobuaki et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language/text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Nobuaki et al. wherein the first candidate topic concept is a longest one among a plurality of continuous contents, the plurality of continuous contents being a word content in which a word continuously appears in the first query and a word continuously appears in the first multimedia content which provides the benefit of acquiring a topic word which places importance on whether or not the topic word is relevant to specific information  (see abstract of Nobuaki et al.).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yongzheng et al. (US 20150317303 A1; hereinafter referred to as Zhang et al.) and WACHOLDER; FAYE PENINA (WO 0010100 A1; hereinafter referred to as Wacholder) as applied in claims 1 and 6 above and further in view of Chhichhia; Charmy (US 20160147891 A1; hereinafter referred to as Chhichhia et al.).

Regarding claim 5, Zhang et al. in combination with Wacholder teach the limitations as in claims 1, above.
However, Zhang et al. in combination with Wacholder do not explicitly teach:
after the filtering the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out the topic concept corresponding to the target part-of-speech sequence among the plurality of candidate topic concepts, the method further comprising:
deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts.
Chhichhia et al. does teach:
after the filtering the plurality of candidate topic concepts based on the part-of-speech sequence, to filter out the topic concept corresponding to the target part-of-speech sequence among the plurality of candidate topic concepts (see ¶ [0140-0141]: “[0140] The topic extraction module 1505 applies 1706 part-of-speech tags to the tokens. Using the part-of-speech tags, the topic extraction module 1505 detects 1708 noun and adjective phrases and flags the corresponding n-gram tokens. The topic extraction module 1505 also filters 1710 the tokens based on the parts-of-speech tags, removing punctuation, conjunctions, pronouns, interjections, and prepositions. In other embodiments, the topic extraction module 1505 may filter out tokens of different parts of speech. [0141] For the tokens not discarded during the filtering, the topic extraction module 1505 lemmatizes 1712 each token, converting plural nouns to singular and conjugated verbs to their root forms. […]”), the method further comprising:
deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts (see ¶ [0141]: “For the tokens not discarded during the filtering, the topic extraction module 1505 lemmatizes 1712 each token, converting plural nouns to singular and conjugated verbs to their root forms. The topic extraction module 1505 also performs named entity recognition 1714, flagging tokens naming locations, people, and organizations. The tokens naming recognized entities are added to a consideration set. The topic extraction module 1505 may use any of a variety of other heuristics to select tokens for the consideration set or filter out tokens. For example, one embodiment of the topic extraction module 1505 selects tokens beginning with capital letters for inclusion in the consideration set. In another embodiment, the topic extraction module 1505 selects tokens corresponding to terms in a glossary of the document for inclusion in the consideration set. Here, the target template is interpreted as the target format (e.g., plural to singular, conjugated to root forms).).
Zhang et al. in combination with Wacholder and Chhichhia et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language/text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Chhichhia et al. deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts which provides the benefit of enabling the user to easily navigate content of the content management system to study progressively more challenging topics (see [0007] of Chhichhia et al.).

Regarding claim 10, Zhang et al. in combination with Wacholder teach the limitations as in claim 6, above.
However, Zhang et al. in combination with Wacholder do not explicitly teach:
a deletion module configured to delete a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts.

Chhichhia et al. does teach:
a deletion module configured to delete a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein one of (i) in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template, and (ii) in a case that the target template is an accurate topic concept template, the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts (see ¶ [0141]: citation as in claim 5).
Zhang et al. in combination with Wacholder and Chhichhia et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language/text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang et al. in combination with Wacholder to incorporate the teachings of Chhichhia et al. deleting a target candidate topic concept from filtered candidate topic concepts according to a target template, wherein in a case that the target template is an inaccurate topic concept template, the target candidate topic concept is a topic concept matching the target template the target candidate topic concept is a topic concept not matching the target template among the filtered candidate topic concepts which provides the benefit of enabling the user to easily navigate content of the content management system to study progressively more challenging topics (see [0007] of Chhichhia et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/21/2022